DETAILED ACTION

Response to Amendment
1.	Amendment received on 05/02/2022 has been entered. Claims 1, 2 and 9 have been amended.

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al (US 2020/0357332) in view of Watsuda (US 10,803,789).
	As to claim 1, Hung teaches a display panel comprising: 
a plurality of light-emitting diodes constituting a plurality of sub-pixels of the display panel ([0075] display panel 800 (fig. 8) comprises a plurality of pixel circuits 810…The pixel circuit 810 may be … the pixel circuit 200 of FIG. 2, [0037] the lighting element 250 may be realized by the Micro LED); and
 a plurality of light-emitting diode (LED) driving circuits configured to ([0075], figs. 2 and 8): 
receive a pulse width modulation (PWM) data voltage in a scanning period ([0042] The sixth control signal S6  … provides a pulse 310 having the logic high level to conduct the seventh switch 244, so that the pixel circuit 200 set the third voltage V3 according to the second data signal D2); and
based on the PWM data voltage, drive the plurality of light-emitting diodes by providing drive current to the plurality of light-emitting diodes for a time corresponding to the PWM data voltage in an emission period ([0029] the current source 110 is configured to provide a driving current to the lighting element 150… The pulse width control circuit 140 is configured to determine a time length for the amplitude control circuit 120 to enable the current source 110, so as to determine a pulse width of the driving current provided by the current source 110, [0049] The pulse width control circuit 240 controls, by the second voltage V2, a time length the first switch 222 is conducted in the emission period, so as to determine the pulse width PU of the driving current in the emission period ), 
wherein the time corresponding to the PWM data voltage corresponds to a time period from a time when the drive current is supplied to a light-emitting diode to a time when a sweep voltage applied to a capacitor included in a light-emitting diode (LED) driving circuit reaches a threshold voltage ([0049] The pulse width control circuit 240 controls, by the second voltage V2, a time length the first switch 222 is conducted in the emission period, so as to determine the pulse width PU of the driving current in the emission period, [0045] In the emission period, however, the linear varying voltage VSW changes linearly from the first voltage level L1 to the second voltage level L2, so that the second voltage V2 changes linearly; Fig. 2 illustrates a linear varying voltage VSW is applied to the third capacitor 248 and fig. 3 further shows a linear varying voltage VSW linearly changing during an emission period. Note that a threshold voltage is the voltage of VSW at the second voltage level L2 as seen in fig. 3),
 wherein the sweep voltage is a linearly decreasing voltage ([0045] the linear varying voltage VSW changes linearly from the first voltage level L1 to the second voltage level L2, so that the second voltage V2 changes linearly, fig. 3), 
Hung does not teach wherein the plurality of light-emitting diodes are configured to be divided into a plurality of groups, and wherein each of the plurality of LED driving circuits is configured to be connected to light-emitting diodes included in respective groups of the plurality of groups, and drive the light- emitting diodes of the respective groups.
However, Watsuda teaches wherein the plurality of light-emitting diodes are configured to be divided into a plurality of groups (col. 2, lines 17-20: the plurality of LEDs may be grouped in an interlaced manner, that is, LEDs may be grouped into 2 groups to display in the first field and the second field alternately), and
 wherein each of the plurality of LED driving circuits is configured to be connected to light-emitting diodes included in respective groups of the plurality of groups, and drive the light- emitting diodes of the respective groups (col. 2, lines 43-46: the pair of adjacent LEDs D[m,n] and D[m+1,n] may share the same pixel circuit 10[m,n] via the pair of selecting switches 12[m,n], 12[m+1,n] to receive pixel data of the first field and the second field respectively). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Hung, a shared pixel circuits for driving a plurality of light-emitting device, as suggested by Watsuda so that, “the circuit area and the manufacturing costs can be reduced, and the display resolution can be increased”.
2 AMENDMENT UNDER 37 C.F.R. @ 1.111 Attorney Docket No.: Q260346Appln. No.: 17/166,683  
As to claim 2, Hung in view of Watsuda teaches the display panel, wherein each of the plurality of LED driving circuits is configured to drive the respective groups of the plurality of groups by driving the light-emitting diodes included in the respective groups through a scanning period and an emission period associated with each of the plurality of groups (Watsuda: col. 3, lines 22-39).

As to claim 3, Hung in view of Watsuda teaches the display panel, wherein a first LED driving circuit among the plurality of LED driving circuits is configured to receive a first PWM data voltage for first light-emitting diodes included in a first group among the plurality of groups in a first scanning period associated with the first group, and drive the first light-emitting diodes included in the first group based on the first PWM data voltage in a first emission period associated with the first group (Watsuda: col. 3, lines 22-44: In the beginning of the first field, the scan signal SCAN (1) is pulled low for the pixel circuits 10[1,n] to scan pixel data, and then after the scan signal SCAN(1) is pulled high, the emission control signal EM(1) is pulled low to turn on the switches 12[1,n] for the LEDs D[1,n] to receive the pixel data from the pixel circuits 10[1,n], while the emission control signal EM(2) remains at a high voltage level to stop the LEDs D[2,n] from loading the pixel data from the pixel circuits 10[1,n]), and wherein a second LED driving circuit among the plurality of LED driving circuits is configured to receive a second PWM data voltage for second light-emitting diodes included in a second group among the plurality of groups in a second scanning period associated with the second group, and drive the second light-emitting diodes included in the second group based on the second PWM data voltage in a second emission period associated with the second group (Watsuda: col. 3, lines 22-44: In the beginning of the second field, the scan signal SCAN(1) is pulled low again for the pixel circuits 10[1,n] to scan pixel data, and then after the scan signal SCAN(1) is pulled high, the emission control signal EM(2) is pulled low to turn on the switches 12[2,n] for the LEDs D[2,n] to receive the pixel data from the pixel circuits 10[1,n], while the emission control signal EM(1) remains at the high voltage level to stop the LEDs D[1,n] from loading the pixel data from the pixel circuits 10[1,n]. The same process is repeated for rows 3 through 6, with each scanning and receiving pixel data process being sequentially later than the previous one. The emission control signals may have a duty cycle generated according to desired brightness of a corresponding LED D[m,n]. Examiner’s note: Fig. 1 shows a plurality of pixels in each rows; see fig. 1 below). 


    PNG
    media_image1.png
    783
    919
    media_image1.png
    Greyscale



As to claim 4, Hung in view of Watsuda teaches the display panel, wherein each of the plurality of LED driving circuits is configured to be connected to a plurality of transistors in the respective groups (Watsuda: see fig. 1 below) of the plurality of groups, and wherein the plurality of transistors comprise a first transistor (Watsuda: 12[1,1], fig. 1) included in the first group and connected to one of the first light-emitting diodes (Watsuda: D[1,1], fig. 1) driven by the first LED driving circuit (Watsuda: see fig. 1 below) among the plurality of LED driving circuits and a second transistor (Watsuda: 12[2,n], fig. 1 below) included in the second group (Watsuda: see fig. 1 below) and connected to one of the second light-emitting diodes driven by the second LED driving circuit among the plurality of LED driving circuits (Watsuda: D[2,n], fig. 1 below, col. 3, lines 22-44). 


    PNG
    media_image2.png
    356
    454
    media_image2.png
    Greyscale


As to claim 5, Hung in view of Watsuda teaches the display panel, wherein each of the plurality of LED driving circuits is configured to, based on the first PWM data voltage received in the first scanning period, turn on the first transistor according to a first control signal and provide the drive current to the first light-emitting diodes included in the first group through the first transistor during the first emission period (Watsuda: col. 3, lines 22-44: In the beginning of the first field, the scan signal SCAN (1) is pulled low for the pixel circuits 10[1,n] to scan pixel data, and then after the scan signal SCAN(1) is pulled high, the emission control signal EM(1) is pulled low to turn on the switches 12[1,n] for the LEDs D[1,n] to receive the pixel data from the pixel circuits 10[1,n]), and wherein each of the plurality of LED driving circuits is configured to, based on the second PWM data voltage received in the second scanning period, turn on the second transistor according to a second control signal and provide the drive current to the second light-emitting diodes included in the second group through the second transistor during the second emission period (Watsuda: col. 3, lines 22-44: In the beginning of the second field, the scan signal SCAN(1) is pulled low again for the pixel circuits 10[1,n] to scan pixel data, and then after the scan signal SCAN(1) is pulled high, the emission control signal EM(2) is pulled low to turn on the switches 12[2,n] for the LEDs D[2,n] to receive the pixel data from the pixel circuits 10[1,n], while the emission control signal EM(1) remains at the high voltage level to stop the LEDs D[1,n] from loading the pixel data from the pixel circuits 10[1,n]. The same process is repeated for rows 3 through 6, with each scanning and receiving pixel data process being sequentially later than the previous one. The emission control signals may have a duty cycle generated according to desired brightness of a corresponding LED D[m,n]. Examiner’s note: Fig. 1 shows a plurality of pixels in each rows; see fig. 1 above with respect to claim 4). 


As to claim 6, Hung in view of Watsuda teaches the display panel, wherein the plurality of light-emitting diodes are configured to constitute the plurality of sub-pixels of a plurality of pixels arranged in a matrix form on the display panel (Watsuda: col. 1, lines 7-9: the invention relates to display technology, and more specifically, to pixel interlacing driving methods in an active matrix light-emitting diode (LED) display, see fig. 1). 

As to claim 7, Hung in view of Watsuda teaches the display panel, wherein the plurality of light-emitting diodes are grouped into a plurality of rows (Watsuda: see fig. 1 above with respect to claim 4 to show a first and a second group). 

As to claim 8, Hung in view of Watsuda teaches the display panel, wherein the plurality of light-emitting diodes are grouped in a checkerboard form (Watsuda: [0019]-[0022], figs. 4 and 5).

As to claim 9, Hung teaches a method of operating a display panel including a plurality of light-emitting diodes constituting a plurality of sub-pixels ([0075] display panel 800 (fig. 8) comprises a plurality of pixel circuits 810…The pixel circuit 810 may be … the pixel circuit 200 of FIG. 2, [0037] the lighting element 250 may be realized by the Micro LED), the method comprising: 
receiving, by a plurality of light emitting diode (LED) driving circuits ([0075], figs. 2 and 8), a pulse width modulation (PWM) data voltage in a scanning period ([0042] The sixth control signal S6  … provides a pulse 310 having the logic high level to conduct the seventh switch 244, so that the pixel circuit 200 set the third voltage V3 according to the second data signal D2); and
 based on the PWM data voltage, driving, by the plurality of LED driving circuits, the plurality of light-emitting diodes by providing drive current to the plurality of light- emitting diodes for a time corresponding to the PWM data voltage in an emission period ([0029] the current source 110 is configured to provide a driving current to the lighting element 150… The pulse width control circuit 140 is configured to determine a time length for the amplitude control circuit 120 to enable the current source 110, so as to determine a pulse width of the driving current provided by the current source 110, [0049] The pulse width control circuit 240 controls, by the second voltage V2, a time length the first switch 222 is conducted in the emission period, so as to determine the pulse width PU of the driving current in the emission period ); 
wherein the time corresponding to the PWM data voltage corresponds to a time period from a time when the drive current is supplied to alight-emitting diode to a time when a sweep voltage applied to a capacitor included in alight-emitting diode (LED) driving circuit reaches a threshold voltage ([0049] The pulse width control circuit 240 controls, by the second voltage V2, a time length the first switch 222 is conducted in the emission period, so as to determine the pulse width PU of the driving current in the emission period, [0045] In the emission period, however, the linear varying voltage VSW changes linearly from the first voltage level L1 to the second voltage level L2, so that the second voltage V2 changes linearly; Fig. 2 illustrates a linear varying voltage VSW is applied to the third capacitor 248 and fig. 3 further shows a linear varying voltage VSW linearly changing during an emission period. Note that a threshold voltage is the voltage of VSW at the second voltage level L2 as seen in fig. 3), wherein the sweep voltage is a linearly decreasing voltage ([0045] the linear varying voltage VSW changes linearly from the first voltage level L1 to the second voltage level L2, so that the second voltage V2 changes linearly, fig. 3), 
Hung does not teach wherein the plurality of light-emitting diodes are configured to be divided into a plurality of groups, and wherein the plurality of LED driving circuits are configured to be connected to light- emitting diodes included in respective groups of the plurality of groups, and drive the light- emitting diodes of the respective groups.
However, Watsuda teaches wherein the plurality of light-emitting diodes are configured to be divided into a plurality of groups (col. 2, lines 17-20: the plurality of LEDs may be grouped in an interlaced manner, that is, LEDs may be grouped into 2 groups to display in the first field and the second field alternately), and 
wherein the plurality of LED driving circuits are configured to be connected to light- emitting diodes included in respective groups of the plurality of groups, and drive the light- emitting diodes of the respective groups (col. 2, lines 43-46: the pair of adjacent LEDs D[m,n] and D[m+1,n] may share the same pixel circuit 10[m,n] via the pair of selecting switches 12[m,n], 12[m+1,n] to receive pixel data of the first field and the second field respectively). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Hung, a shared pixel circuits for driving a plurality of light-emitting device, as suggested by Watsuda so that, “the circuit area and the manufacturing costs can be reduced, and the display resolution can be increased”.

As to claim 10, Hung in view of Watsuda teaches the method, wherein the driving further comprises driving the respective groups of the plurality of groups by driving the light-emitting diodes included the respective groups through a scanning period and an emission period associated with each of the plurality of groups (Watsuda: col. 3, lines 22-39). 

As to claim 11, Hung in view of Watsuda teaches the method, wherein the driving further comprises receiving a first PWM data voltage for first light-emitting diodes included in a first group among the plurality of groups in a first scanning period associated with the first group, and driving the first light-emitting diodes included in the first group based on the first PWM data voltage in a first emission period associated with the first group (Watsuda: col. 3, lines 22-44: In the beginning of the first field, the scan signal SCAN (1) is pulled low for the pixel circuits 10[1,n] to scan pixel data, and then after the scan signal SCAN(1) is pulled high, the emission control signal EM(1) is pulled low to turn on the switches 12[1,n] for the LEDs D[1,n] to receive the pixel data from the pixel circuits 10[1,n], while the emission control signal EM(2) remains at a high voltage level to stop the LEDs D[2,n] from loading the pixel data from the pixel circuits 10[1,n]), and receiving a second PWM data voltage for second light-emitting diodes included in a second group among the plurality of groups in a second scanning period associated with the second group, and driving the second light-emitting diodes included in the second group based on the second PWM data voltage in a second emission period associated with the second group (Watsuda: col. 3, lines 22-44: In the beginning of the second field, the scan signal SCAN(1) is pulled low again for the pixel circuits 10[1,n] to scan pixel data, and then after the scan signal SCAN(1) is pulled high, the emission control signal EM(2) is pulled low to turn on the switches 12[2,n] for the LEDs D[2,n] to receive the pixel data from the pixel circuits 10[1,n], while the emission control signal EM(1) remains at the high voltage level to stop the LEDs D[1,n] from loading the pixel data from the pixel circuits 10[1,n]. The same process is repeated for rows 3 through 6, with each scanning and receiving pixel data process being sequentially later than the previous one. The emission control signals may have a duty cycle generated according to desired brightness of a corresponding LED D[m,n]. Examiner’s note: Fig. 1 shows a plurality of pixels in each rows; see fig. 1 below). 

    PNG
    media_image3.png
    377
    460
    media_image3.png
    Greyscale


As to claim 12, Hung in view of Watsuda teaches the method, wherein each of the plurality of LED driving circuits is configured to be connected to a plurality of transistors in the respective groups of the plurality of groups (Watsuda: see fig. 1 below), and wherein the plurality of transistors comprise a first transistor (Watsuda: 12[1,1], fig. 1) included in the first group and connected to one of the first light-emitting diodes (Watsuda: D[1,1], fig. 1) driven by a first LED driving circuit (Watsuda: see fig. 1 below) among the plurality of LED driving circuits, and a second transistor (Watsuda: 12[2,n], fig. 1 below) included in the second group (Watsuda: see fig. 1 below) and connected to one of the second light-emitting diodes driven by a second LED driving circuit among the plurality of LED driving circuits (Watsuda: D[2,n], fig. 1 below, col. 3, lines 22-44).  

    PNG
    media_image4.png
    361
    463
    media_image4.png
    Greyscale


As to claim 13, Hung in view of Watsuda teaches the method, wherein the driving further comprises: based on the first PWM data voltage received in the scanning period, turning on the first transistor according to a first control signal and providing the drive current to the first light-emitting diodes included in the first group through the first transistor during the first emission period (Watsuda: col. 3, lines 22-44: In the beginning of the first field, the scan signal SCAN (1) is pulled low for the pixel circuits 10[1,n] to scan pixel data, and then after the scan signal SCAN(1) is pulled high, the emission control signal EM(1) is pulled low to turn on the switches 12[1,n] for the LEDs D[1,n] to receive the pixel data from the pixel circuits 10[1,n]), and based on the second PWM data voltage received in the second scanning period, turning on the second transistor according to a second control signal and providing the drive current to the second light-emitting diodes included in the second group through the second transistor during the second emission period (Watsuda: col. 3, lines 22-44: In the beginning of the second field, the scan signal SCAN(1) is pulled low again for the pixel circuits 10[1,n] to scan pixel data, and then after the scan signal SCAN(1) is pulled high, the emission control signal EM(2) is pulled low to turn on the switches 12[2,n] for the LEDs D[2,n] to receive the pixel data from the pixel circuits 10[1,n], while the emission control signal EM(1) remains at the high voltage level to stop the LEDs D[1,n] from loading the pixel data from the pixel circuits 10[1,n]. The same process is repeated for rows 3 through 6, with each scanning and receiving pixel data process being sequentially later than the previous one. The emission control signals may have a duty cycle generated according to desired brightness of a corresponding LED D[m,n]. Examiner’s note: Fig. 1 shows a plurality of pixels in each rows; see fig. 1 above with respect to claim 4).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMEN W BOGALE/            Examiner, Art Unit 2628      

/NITIN PATEL/           Supervisory Patent Examiner, Art Unit 2628